UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-34032 PIONEER SOUTHWEST ENERGY PARTNERS L.P. (Exact name of Registrant as specified in its charter) Delaware 26-0388421 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5205 N. O'Connor Blvd., Suite 200, Irving, Texas (Address of principal executive offices) (Zip Code) (972) 444-9001 (Registrant's telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer ý Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoý Number of common units outstanding as of July 26, 201033,113,700 PIONEER SOUTHWEST ENERGY PARTNERS L.P. TABLE OF CONTENTS Page Cautionary Statement Concerning Forward-Looking Statements 3 Definitions of Certain Terms and Conventions Used Herein 4 PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 6 Consolidated Statements of Operations for the three and six months ended June 30, 2010 and 2009 7 Consolidated Statement of Partners' Equity for the six months ended June 30, 2010 8 Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and2009 9 Consolidated Statements of Comprehensive Income (Loss) for the three and six months ended June 30, 2010 and 2009 10 Notes to Consolidated Financial Statements 11 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 34 PART II. OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 6. Exhibits 37 Signatures 38 Exhibit Index 39 2 PIONEER SOUTHWEST ENERGY PARTNERS L.P. Cautionary Statement Concerning Forward-Looking Statements The information in this Quarterly Report on Form 10-Q (this "Report") contains forward-looking statements that involve risks and uncertainties. When used in this document, the words "believes," "plans," "expects," "anticipates," "intends," "continue," "may," "will," "could," "should," "future," "potential," "estimate" or the negative of such terms and similar expressions as they relate to Pioneer Southwest Energy Partners L.P. ("Pioneer Southwest" or the "Partnership") are intended to identify forward-looking statements. The forward-looking statements are based on the Partnership's current expectations, assumptions, estimates and projections about the Partnership and the industry in which the Partnership operates. Although the Partnership believes that the expectations and assumptions reflected in the forward-looking statements are reasonable, they involve risks and uncertainties that are difficult to predict and, in many cases, beyond the Partnership's control. These risks and uncertainties include, among other things, volatility of commodity prices, the effectiveness of the Partnership's commodity price derivative strategy, reliance on Pioneer Natural Resources Company and its subsidiaries to manage the Partnership's business and identify and evaluate drilling opportunities and acquisitions, product supply and demand, competition, the ability to obtain environmental and other permits and the timing thereof, other government regulation or action, the ability to obtain approvals from third parties and negotiate agreements with third parties on mutually acceptable terms, litigation, the costs and results of drilling and operations, availability of equipment, services and personnel required to complete the Partnership's operating activities, access to and availability of transportation, processing and refining facilities, the Partnership's ability to replace reserves, including through acquisitions, and implement its business plans or complete its development activities as scheduled, uncertainties associated with acquisitions, access to and cost of capital, the financial strength of counterparties to the Partnership's credit facility and derivative contracts and the purchasers of the Partnership's oil, NGL and gas production, uncertainties about estimates of reserves and the ability to add proved reserves in the future, the assumptions underlying production forecasts, quality of technical data and environmental and weather risks, including the possible impacts of climate change. These and other risks are described in the Partnership's Annual Report on Form 10-K, this Report, other Quarterly Reports on Form 10-Q and other filings with the United States Securities and Exchange Commission. In addition, the Partnership may be subject to currently unforeseen risks that may have a materially adverse effect on it. Accordingly, no assurances can be given that the actual events and results will not be materially different than the anticipated results described in the forward-looking statements. See "Part I, Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations" and "Part I, Item 3. Quantitative and Qualitative Disclosure About Market Risk" and "Part II, Item 1A. Risk Factors" in this Report and "Part I, Item 1. Business — Competition, Markets and Regulations," "Part I, Item 1A. Risk Factors," "Part II, Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations," and "Part II, Item 7A. Quantitative and Qualitative Disclosures About Market Risk" in the Partnership's Annual Report on Form 10-K for the year ended December 31, 2009 for a description of various factors that could materially affect the ability of the Partnership to achieve the anticipated results described in the forward-looking statements. Readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the date hereof. The Partnership undertakes no duty to publicly update these statements except as required by law. 3 PIONEER SOUTHWEST ENERGY PARTNERS L.P. Definitions of Certain Terms and Conventions Used Herein Within this Report, the following terms and conventions have specific meanings: · "Bbl" means a standard barrel containing 42 United States gallons. · "BOE" means a barrel of oil equivalent and is a standard convention used to express oil and gas volumes on a comparable oil equivalent basis. Gas equivalents are determined under the relative energy content method by using the ratio of 6.0 Mcf of gas to 1.0 Bbl of oil or natural gas liquid. · "BOEPD"means BOE per day. · "Btu"means British thermal unit, which is a measure of the amount of energy required to raise the temperature of one pound of water one degree Fahrenheit. · "Common unit"means outstanding Pioneer Southwest Energy Partners L.P. limited partner units. · "COPAS fee"means a fee based on an overhead rate established by the Council of Petroleum Accountants Societies to reimburse the operator of a well for overhead costs, such as accounting and engineering costs. · "Derivatives"means financial contracts or financial instruments, whose values are derived from the value of an underlying asset, reference rate or index. · "GAAP" means accounting principles that are generally accepted in the United States of America. · "LIBOR"means London Interbank Offered Rate, which is a market rate of interest. · "LNG"means liquefied natural gas. · "MBbl"means one thousand Bbls. · "MBOE"means one thousand BOEs. · "Mcf" means one thousand cubic feet and is a measure of gas volume. · "MMBOE"means one million BOEs. · "MMBtu" means one million Btus. · "MMcf"means one million cubic feet. · "Mont Belvieu-posted-price" means the daily average of natural gas liquids components as priced in Oil Price Information Service ("OPIS") in the table "U.S. and Canada LP – Gas Weekly Averages" at Mont Belvieu, Texas. · "NGL"means natural gas liquid. · "Novation" represents the act of replacing one party to a contractual obligation with another party. · "NYMEX" means the New York Mercantile Exchange. · "NYSE" means the New York Stock Exchange. · "Partnership Predecessor" means Pioneer Southwest Energy Partners L.P. Predecessor. · "Partnership" or "Pioneer Southwest" means Pioneer Southwest Energy Partners L.P. and its subsidiaries. · "Pioneer" means Pioneer Natural Resources Company and its subsidiaries. · "Proved reserves"means the quantities of oil and gas, which, by analysis of geoscience and engineering data, can be estimated with reasonable certainty to be economically producible – from a given date forward, from known reservoirs and under existing economic conditions, operating methods, and government regulations – prior to the time at which contracts providing the right to operate expire, unless evidence indicates that renewal is reasonably certain, regardless of whether deterministic or probabilistic methods are used for the estimation.The project to extract the hydrocarbons must have commenced or the operator must be reasonably certain that it will commence the project within a reasonable time. (i) The area of the reservoir considered as proved includes (A) The area identified by drilling and limited by fluid contacts, if any and (B) Adjacent undrilled portions of the reservoir that can, with reasonable certainty, be judged to be continuous with it and to contain economically producible oil or gas on the basis of available geoscience and engineering data. (ii) In the absence of data on fluid contacts, proved quantities in a reservoir are limited by the lowest known hydrocarbons as seen in a well penetration unless geoscience, engineering, or performance data and reliable technology establishes a lower contact with reasonable certainty. (iii) Where direct observation from well penetrations has defined a highest known oil elevation and the potential exists for an associated gas cap, proved oil reserves may be assigned in the structurally higher portions of the reservoir only if geoscience, engineering, or performance data and reliable technology establish the higher contact with reasonable certainty. (iv) Reserves which can be produced economically through application of improved recovery techniques (including, but not limited to, fluid injection) are included in the proved classification when: (A) Successful 4 PIONEER SOUTHWEST ENERGY PARTNERS L.P. testing by a pilot project in an area of the reservoir with properties no more favorable than in the reservoir as a whole, the operation of an installed program in the reservoir or an analogous reservoir, or other evidence using reliable technology establishes the reasonable certainty of the engineering analysis on which the project or program is based: and (B) The project has been approved for development by all necessary parties and entities, including governmental entities. (v) Existing economic conditions include prices and costs at which economic producibility from a reservoir is to be determined.The price shall be the average price during the 12-month period prior to the ending date of the period covered by the report, determined as an unweighted arithmetic average of the first-day-of-the-month price for each month within such period, unless prices are defined by contractual arrangements, excluding escalations based upon future conditions. · "Recompletion" means the completion for production of an existing wellbore in another formation from that in which the well has been previously completed. · "SEC"means the United States Securities and Exchange Commission. · "Standardized Measure"means the after-tax present value of estimated future net cash flows of proved reserves, determined in accordance with the rules and regulations of the SEC, using prices and costs employed in the determination of proved reserves and a ten percent discount rate. · "U.S." means United States. · "VPP" means volumetric production payment. · "Workover" means operations on a producing well to restore or increase production. · With respect to information on the working interest in wells, drilling locations and acreage, "net" wells, drilling locations and acres are determined by multiplying "gross" wells, drilling locations and acres by the Partnership's working interest in such wells, drilling locations and acres. Unless otherwise specified, wells, drilling locations and acres statistics quoted herein represent gross wells, drilling locations and acres. · All currency amounts are expressed in U.S. dollars. 5 PART I. FINANCIAL INFORMATION Item1.Financial Statements PIONEER SOUTHWEST ENERGY PARTNERS L.P. CONSOLIDATED BALANCE SHEETS (in thousands, except unit amounts) June 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories Prepaid expenses Derivatives Total current assets Property, plant and equipment, at cost: Oil and gas properties, using the successful efforts method of accounting: Proved properties Accumulated depletion, depreciation and amortization Total property, plant and equipment Deferred income taxes Other assets: Derivatives Other, net $ $ LIABILITIES AND PARTNERS' EQUITY Current liabilities: Accounts payable: Trade $ $ Due to affiliates Interest payable 19 26 Income taxes payable to affiliate Deferred income taxes 86 Derivatives Asset retirement obligations Total current liabilities Long-term debt Derivatives Asset retirement obligations Partners' equity: General partner's interest - 33,147 general partner units issued and outstanding Limited partners' interest - 33,113,700 common units issued and outstanding Accumulated other comprehensive income - deferred hedge gains, net of tax Total partners' equity Commitments and contingencies $ $ The financial information included as of June 30, 2010 has been prepared by management without audit by independent registered public accountants. The accompanying notes are an integral part of these consolidated financial statements. 6 PIONEER SOUTHWEST ENERGY PARTNERS L.P. CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per unit data) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2009 (a) 2009 (a) Revenues: Oil and gas $ Interest and other - 56 - Derivative gain (loss), net Costs and expenses: Oil and gas production Production and ad valorem taxes Depletion, depreciation and amortization General and administrative Accretion of discount on asset retirement obligations Interest Income (loss) before taxes Income tax provision Net income (loss) $ Allocation of net income (loss): Net income applicable to the Partnership Predecessor $ - $ $ - $ Net income (loss) applicable to the Partnership Net income (loss) $ Allocation of net income (loss) applicable to the Partnership General partner's interest in net income (loss) $ 55 $ $ 95 $ 10 Limited partners' interest in net income (loss) Unvested participating securities' interest in net income 59 - 54 - Net income (loss) applicable to the Partnership $ Net income (loss) per common unit - basic and diluted $ Weighted average common units outstanding - basic and diluted Distributions declared per common unit $ (a) Recast as described in Note B. The financial information included herein has been prepared by management without audit by independent registered public accountants. The accompanying notes are an integral part of these consolidated financial statements. 7 PIONEER SOUTHWEST ENERGY PARTNERS L.P. CONSOLIDATED STATEMENT OF PARTNERS' EQUITY (in thousands) (Unaudited) Accumulated General Limited General Limited Other Total Partner Units Partner Units Partner's Partners' Comprehensive Partners' Outstanding Outstanding Equity Equity Income Equity Balance as of December 31, 2009 33 $ Cash distributions to partners - - - Net income - - 95 - Contributions of unit-based services - - - 83 - 83 Other comprehensive income, net of tax: Hedge gains included in net income - Balance as of June 30, 2010 33 $ The financial information included herein has been prepared by management without audit by independent registered public accountants. The accompanying notes are an integral part of these consolidated financial statements. 8 PIONEER SOUTHWEST ENERGY PARTNERS L.P. CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Six Months Ended June 30, 2009 (a) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depletion, depreciation and amortization Deferred income taxes Accretion of discount on asset retirement obligations Amortization of debt related costs 91 Amortization of unit-based compensation 83 - Commodity derivative related activity Change in operating assets and liabilities, net of effects from acquisitions: Accounts receivable Inventories Prepaid expenses Accounts payable Interest payable - Income taxes payable to affiliate Asset retirement obligations Net cash provided by operating activities Cash flows from investing activities: Additions to oil and gas properties Net cash used in investing activities Cash flows from financing activities: Borrowings under credit facility - Principal payments on credit facility - Distributions to unitholders Net distributions to owner - Net cash used in financing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ (a) Recast as described in Note B. The financial information included herein has been prepared by management without audit by independent registered public accountants. The accompanying notes are an integral part of these consolidated financial statements. 9 PIONEER SOUTHWEST ENERGY PARTNERS L.P. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in thousands) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2009 (a) 2009 (a) Net income (loss) $ Other comprehensive income (loss): Hedge activity, net of tax: Hedge fair value changes, net - - - Hedge gains included in net income Other comprehensive loss Comprehensive income (loss) $ (a) Recast as described in Note B. The financial information included herein has been prepared by management without audit by independent registered public accountants. The accompanying notes are an integral part of these consolidated financial statements. 10 PIONEER SOUTHWEST ENERGY PARTNERS L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 (Unaudited) NOTE A.Partnership and Nature of Operations Pioneer Southwest Energy Partners L.P., a Delaware limited partnership (the "Partnership"), was formed in June 2007 by Pioneer Natural Resources Company (together with its subsidiaries, "Pioneer").The Partnership has current production and drilling operations in the Spraberry field in West Texas. NOTE B.Summary of Significant Accounting Policies Presentation. On August 31, 2009, the Partnership completed an acquisition of additional oil and gas properties in the Spraberry field in West Texas and related liabilities (the "2009 Acquisition") pursuant to a Purchase and Sale Agreement having an effective date of July 1, 2009.The oil and gas properties associated with the 2009 Acquisition were acquired from Pioneer. The 2009 Acquisition represented a transaction between entities under common control, which was accounted for similar to a pooling of interests, whereby the assets acquired and the liabilities assumed are combined with those of the Partnership at Pioneer's historical amounts for all periods presented. For all periods prior to their acquisition and assumption by the Partnership, the historical financial position, results of operations, cash flows and changes in owner's equity of the property interests acquired and the liabilities assumed in the 2009 Acquisition (representing periods prior to August 31, 2009) are referred to herein as the "Partnership Predecessor."Consequently, the Partnership's accompanying consolidated statements of operations and comprehensive income or loss for the three and six months ended June 30, 2009 and consolidated statement of cash flows for the six months ended June 30, 2009 have been recast as a result of the 2009 Acquisition. The Partnership's consolidated financial statements have been prepared in accordance with Regulation S-X, Article 3 "General instructions as to financial statements" and Accounting Standards Codification ("ASC") Topic 225-10 "Income Statement."Certain expenses incurred by Pioneer and included in the accompanying consolidated financial statements in the periods prior to the 2009 Acquisition are only indirectly attributable to Pioneer's ownership of the Partnership's properties because Pioneer owns interests in numerous other oil and gas properties. As a result, certain assumptions and estimates were made in order to allocate a reasonable share of such expenses to the Partnership so that the accompanying consolidated financial statements reflect substantially all the costs of doing business. The allocation and related estimates and assumptions are described more fully in "Allocation of costs" below. In the opinion of management, the consolidated financial statements of the Partnership as of June 30, 2010, and for the three and six months ended June 30, 2010 and 2009 include all adjustments and accruals, consisting only of normal recurring accrual adjustments, which are necessary for a fair presentation of the results for the interim periods. These interim results are not necessarily indicative of results for a full year. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles that are generally accepted in the United States ("GAAP") have been condensed in or omitted from this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission (the "SEC"). These consolidated financial statements should be read together with the consolidated financial statements and notes thereto included in the Partnership's Annual Report on Form 10-K for the year ended December 31, 2009. Principles of consolidation. The consolidated financial statements of the Partnership include the accounts of the Partnership and its wholly-owned subsidiaries.All material intercompany balances and transactions have been eliminated. Cash and cash equivalents. Cash and cash equivalents include cash on hand and depository and money market investment accounts held by banks. Inventories.The Partnership's inventories as of June 30, 2010 and December 31, 2009 consist of oil held in storage tanks.The Partnership's oil inventories are carried at the lower of lifting cost or market, on a first-in, first-out basis.Any impairments of inventory are reflected in other expense in the consolidated statements of operations.As of June 30, 2010 and December 31, 2009, there were no inventory valuation reserve allowances recorded by the Partnership. 11 PIONEER SOUTHWEST ENERGY PARTNERS L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 (Unaudited) Oil and gas properties. The Partnership utilizes the successful efforts method of accounting for its oil and gas properties. Under this method, all costs associated with productive wells and nonproductive development wells are capitalized, and nonproductive exploration costs and geological and geophysical expenditures are expensed. Capitalized costs relating to proved properties are depleted using the unit-of-production method based on total proved reserves or proved developed reserves, depending on the nature of the capitalized costs.Costs of significant nonproducing properties, wells in the process of being drilled and development projects are excluded from depletion until such time as the related project is completed and proved reserves are established or, if unsuccessful, impairment is determined. Proceeds from the sales of individual properties and the capitalized costs of individual properties sold or abandoned are credited and charged, respectively, to accumulated depletion, depreciation and amortization. Generally, no gain or loss is recognized until the entire amortization base is sold. However, gain or loss is recognized from the sale of less than an entire amortization base if the disposition is significant enough to materially impact the depletion rate of the remaining properties in the depletion base. The Partnership reviews its long-lived assets to be held and used, including proved oil and gas properties, whenever events or circumstances indicate that the carrying value of those assets may not be recoverable.If an impairment is indicated based on a comparison of the asset's carrying value to its undiscounted expected future net cash flows, then an impairment charge is recognized to the extent that the asset's carrying value exceeds its fair value.Estimates of the sum of expected future cash flows requires management to estimate future recoverable proved and risk-adjusted probable and possible reserves, commodity prices, production volumes, capital costs and discount rates. Uncertainties about these future cash flow variables cause impairment estimates to be inherently imprecise.Any impairment charge incurred is expensed and reduces the Partnership's recorded basis in the asset. Asset retirement obligations. The Partnership records the fair value of a liability for an asset retirement obligation in the period in which it is incurred. Asset retirement obligations are generally capitalized as part of the carrying value of the long-lived asset. Conditional asset retirement obligations meet the definition of liabilities and are recognized when incurred.Asset retirement obligation expenditures are classified as cash used in operating activities in the accompanying consolidated statements of cash flows. Derivatives and hedging. Changes in the fair values of derivative instruments are recognized as gains or losses in the earnings of the period in which they occur. Effective February1, 2009, the Partnership discontinued hedge accounting on all of its then-existing hedge contracts. Changes in the fair value of effective cash flow hedges prior to the Partnership's discontinuance of hedge accounting on February 1, 2009 were recorded as a component of accumulated other comprehensive income – deferred hedge gains, net of tax ("AOCI – Hedging"), in the partners' equity section of the accompanying consolidated balance sheets, and are being transferred to earnings during the same periods in which the hedged transactions are recognized in the Partnership's earnings. Since February1, 2009, the Partnership has recognized all changes in the fair values of its derivative contracts as gains or losses in the earnings of the periods in which they occur. The Partnership classifies the fair value amounts of derivative assets and liabilities executed under master netting arrangements as net current or noncurrent derivative assets or net current or noncurrent derivative liabilities, whichever the case may be, by commodity and counterparty. Net derivative asset values are determined, in part, by utilization of the derivative counterparties' credit-adjusted risk-free rate curves and net derivative liabilities are determined, in part, by utilization of the Partnership's credit-adjusted risk-free rate curves. The credit-adjusted risk-free rates of the counterparties are based on an independent market-quoted credit default swap rate curve for the counterparties' debt plus the United States Treasury Bill yield curve as of June 30, 2010.The Partnership's credit-adjusted risk-free rate curve is based on independent market-quoted forward London Interbank Offered Rate ("LIBOR") curves plus 250 basis points, representing Pioneer Southwest's estimated borrowing rate. 12 PIONEER SOUTHWEST ENERGY PARTNERS L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 (Unaudited) See Notes C and G for a description of the specific types of derivative transactions in which the Partnership participates and the related accounting treatment. Employee benefit plans.The Partnership does not have its own employees. However, the Partnership does provide unit-based compensation for the independent directors of Pioneer Natural Resources GP LLC (the "General Partner"), the general partner of the Partnership, and certain members of management of the General Partner. For unit-based compensation awards, compensation expense is recognized in the Partnership's financial statements on a straight line basis over the awards' vesting periods based on their fair values on the dates of grant.The Partnership utilizes the prior trading day's closing common unit price for the fair value of restricted common unit awards. For the three and six months ended June 30, 2010, the Partnership recognized $130 thousand and $216 thousand, respectively, of unit-based compensation, as compared to $51 thousand and $91 thousand for the three and six months ended June 30, 2009, respectively.As of June 30, 2010, there was approximately $935 thousand of unrecognized compensation expense related to unvested unit-based compensation awards.This compensation will be recognized over the remaining vesting periods of the awards, which on a weighted average basis is a period of less than three years. The following table reflects all Partnership unit-based awards as of June 30, 2010 and the activity related thereto for the six months ended June 30, 2010: Restricted Units Phantom Units Outstanding at beginning of year - Units granted Lapse of restrictions - Outstanding at June 30, 2010 Segment reporting.The Partnership's only operating segment is oil and gas producing activities. Additionally, all of the Partnership's properties are located in the United States, and all of the related oil, natural gas liquids ("NGL") and gas revenues are derived from purchasers located in the United States. Income taxes. The Partnership's operations (exclusive of the Partnership Predecessor operations) are treated as a partnership with each partner being separately taxed on its share of the Partnership's federal taxable income. Therefore, no provision for current or deferred federal income taxes has been provided for in the accompanying consolidated financial statements. However, the Partnership is subject to the Texas Margin tax. Accordingly, the Partnership reflects itstax positions associated with thetax effects of the Texas Margin tax in the accompanying consolidated balance sheets.See Note D for additional information regarding the Partnership's current and deferred tax provisions and obligations. Revenue recognition.The Partnership does not recognize revenues until they are realized or realizable and earned. Revenues are considered realized or realizable and earned when: (i) persuasive evidence of an arrangement exists, (ii) delivery has occurred or services have been rendered, (iii) the seller's price to the buyer is fixed or determinable and (iv) collectability is reasonably assured. The Partnership uses the entitlements method of accounting for oil, NGL and gas revenues. Sales proceeds in excess of the Partnership's entitlement, if any, are included in other liabilities and the Partnership's share of sales taken by others, if any, is included in other assets in the accompanying consolidated balance sheets. The Partnership had no material oil, NGL or gas entitlement assets or liabilities as of June 30, 2010 or December 31, 2009. 13 PIONEER SOUTHWEST ENERGY PARTNERS L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 (Unaudited) Environmental. The Partnership's environmental expenditures are expensed or capitalized depending on their future economic benefit. Expenditures that relate to an existing condition caused by past operations and that have no future economic benefits are expensed. Expenditures that extend the life of the related property or mitigate or prevent future environmental contamination are capitalized. Liabilities are recorded when environmental assessment and/or remediation is probable and the costs can be reasonably estimated. Such liabilities are undiscounted unless the timing of cash payments for the liability is fixed or reliably determinable. At June 30, 2010 and December 31, 2009, the Partnership had no material environmental liabilities. Use of estimates in the preparation of financial statements.Preparation of the accompanying consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Depletion and impairment of oil and gas properties, in part, are determined using estimates of oil and gas reserves. There are numerous uncertainties inherent in the estimation of quantities of reserves and in the projection of future rates of production and the timing of development and abandonment expenditures. Similarly, evaluations for impairment of proved and unproved oil and gas properties, if any, are subject to numerous uncertainties including, among others, estimates of future recoverable reserves, commodity price outlooks, future production and abandonment costs and environmental regulations. Actual results could differ from the estimates and assumptions utilized. Allocation of costs.The accompanying consolidated financial statements for the three and six months ended June 30, 2009 have been prepared in accordance with ASC Topic 225-10. Under these rules, all direct costs attributable to the Partnership Predecessor have been included in the accompanying consolidated financial statements. Further, allocations for salaries and benefits, depreciation, rent, accounting and legal services, other general and administrative expenses and other costs and expenses that are not directly identifiable have also been included in the accompanying consolidated financial statements.Pioneer has allocated general and administrative expenses to the Partnership Predecessor based on the Partnership's properties' share of Pioneer's total production as measured on a per barrel of oil equivalent basis. In management's estimation, the allocation methodologies used are reasonable and result in an allocation of the cost of doing business incurred by Pioneer on behalf of the Partnership Predecessor; however, these allocations may not be indicative of the costs of future operations or the amount of future allocations. Net income (loss) per common unit.Net income (loss) per common unit is calculated by dividing the limited partners' interest in net income (loss)(which excludes net income from Partnership Predecessor operations and net income allocable to participating securities) by the weighted average number of common units outstanding. The Partnership applies the provisions of ASC Topic 260 "Earnings Per Share" when determining net income per common unit.Instruments granted in unit-based payment transactions that are determined to be participating securities prior to vesting are included in the net income allocation in computing basic net income per unit under the two-class method.Participating securities represent unvested unit-based awards that have non-forfeitable distribution rights during their vesting periods, such as the phantom units, which were awarded under the LTIP during the six months ended June 30, 2010. The Partnership had no participating securities outstanding during the six months ended June 30, 2009. For purposes of calculating net income per common unit, the Partnership allocates net income to its limited partners and its general partner each quarter under the two-class method.Under the two-class method, the Partnership's net income is allocated among the general partner's interest in net income and the limited partners' interest in net income.The Partnership's net income is allocated to partners' equity accounts in accordance with the provisions of the First Amended and Restated Agreement of Limited Partnership of Pioneer Southwest Energy Partners L.P. (the "Partnership Agreement"). 14 PIONEER SOUTHWEST ENERGY PARTNERS L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 (Unaudited) New accounting pronouncements. During February 2010, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update ("ASU") No. 2010-09, "Subsequent Events (Topic 855)." ASU No. 2010-09 amends ASC Topic 855 to include the definition of "SEC filer" and alleviate the obligation of SEC filers to disclose the date through which subsequent events have been evaluated. ASU No. 2010-09 became effective during February 2010.See Note I for the Partnership's disclosures of subsequent events. Effective December 31, 2009, the Partnership adopted the SEC's final rule on "Modernization of Oil and Gas Reporting" (the "Reserve Ruling") and the FASB's ASU 2010-03, "Extractive Industries - Oil and Gas (Topic 932)" which conforms ASC Topic 932 to the Reserve Ruling. Among the items, the Reserve Ruling and ASU 2010-03 require companies to report oil and gas reserves using an average price based on the prior 12-month period rather than a period-end price. During January 2010, the FASB issued ASU No. 2010-06, "Fair Value Measurements and Disclosures (Topic 820)."ASU No. 2010-06 amends ASC Topic 820 to (i) require separate disclosure of significant transfers in and out of Level 1 and Level 2 fair value measurements and the reasons for the transfers, (ii) require separate disclosure of purchases, sales, issuances and settlements in the reconciliation for fair value measurements using significant unobservable inputs (Level 3), (iii) clarify the level of disaggregation for fair value measurements of assets and liabilities and (iv) clarify disclosures about inputs and valuation techniques used to measure fair values for both recurring and nonrecurring fair value measurements.ASU No. 2010-06 became effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances and settlements in the rollforward of activity in Level 3 fair value measurements.Those disclosures are effective for fiscal years beginning after December 15, 2010 and for interim periods within those fiscal years.The Partnership adopted the provisions of ASU No. 2010-06 on January 1, 2010.See Note C for the Partnership's disclosures about fair value measurements. NOTE C.Disclosures About Fair Value Measurements In accordance with GAAP, fair value measurements are based upon inputs that market participants use in pricing an asset or liability, which are classified into two categories: observable inputs and unobservable inputs.Observable inputs represent market data obtained from independent sources; whereas, unobservable inputs reflect a company's own market assumptions, which are used if observable inputs are not reasonably available without undue cost and effort. These two types of inputs are further prioritized into the following fair value input hierarchy: · Level 1 – quoted prices for identical assets or liabilities in active markets. · Level 2 – quoted prices for similar assets or liabilities in active markets, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the asset or liability (e.g. interest rates) and inputs derived principally from or corroborated by observable market data by correlation or other means. ·Level 3 – unobservable inputs for the asset or liability. 15 PIONEER SOUTHWEST ENERGY PARTNERS L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 (Unaudited) The fair value input hierarchy level to which an asset or liability measurement in its entirety falls is determined based on the lowest level input that is significant to the measurement in its entirety.The following table presents the Partnership's assets and liabilities that are measured at fair value on a recurring basis as of June 30, 2010, for each of the fair value hierarchy levels: Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active Markets Other Significant for Identical Observable Unobservable Fair Value at Assets Inputs Inputs June 30, (Level 1) (Level 2) (Level 3) (in thousands) Assets: Commodity derivatives $ - $ $ $ Liabilities: Commodity derivatives $ - $ $ $ Credit facility $ - $ $ - $ The Partnership's commodity derivatives that are classified as Level 3 in the fair value hierarchy at June 30, 2010 represent NGL derivative contracts.The following table presents the changes in the fair values of the Partnership's commodity derivative assets and liabilities classified as Level 3 in the fair value hierarchy: Fair Value Measurements Using Significant Unobservable Inputs (Level 3) Three Months Ended June 30, 2010 Six Months Ended June 30, 2010 (in thousands) Beginning liability balance $ $ Settlements Fair value changes (a): Included in earnings - realized Included in earnings - unrealized Ending asset balance $ $ (a)Changes in fair value are included in derivative gain (loss), net in the accompanying consolidated statements of operations.See Note B for a description of the Partnership's derivative accounting policies. The following table presents the carrying amounts and fair values of the Partnership’s financial instruments as of June 30, 2010 and December 31, 2009: June 30, 2010 December 31, 2009 Carrying Carrying Value Fair Value Value Fair Value (in thousands) Assets: Commodity derivatives $ Liabilities: Commodity derivatives $ Credit facility $ 16 PIONEER SOUTHWEST ENERGY PARTNERS L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 (Unaudited) The carrying value of the Partnership's cash and cash equivalents, accounts receivable, other current assets, accounts payable and other current liabilities approximate fair value due to the short maturity of these instruments. Commodity derivative instruments.The Partnership's commodity price derivative assets and liabilities represent oil, NGL and gas swap contracts, collar contracts and collar contracts with short puts.All of the Partnership's oil and gas derivative asset and liability measurements represent Level 2 inputs in the hierarchy priority.The Partnership's NGL price derivative asset measurements represent Level 3 inputs in the hierarchy priority. Oil derivatives.The Partnership's oil derivatives are swap contracts, collar contracts and collar contracts with short puts for notional barrels ("Bbls") of oil at fixed (in the case of swaps contracts) or interval (in the case of collar contracts) New York Mercantile Exchange ("NYMEX") West Texas Intermediate ("WTI") oil prices.Commodity derivative asset values are determined, in part, by utilization of the derivative counterparties' credit-adjusted risk-free rates, and commodity derivative liability values are determined, in part, by utilization of the Partnership's credit-adjusted risk-free rate.The counterparties' credit-adjusted risk-free rates are based on independent market-quoted credit default swap rate curves for the counterparties' debt plus the United States Treasury Bill yield curve as of June 30, 2010.The Partnership's credit-adjusted risk-free rate curve is based on independent market-quoted forward LIBOR curves plus 250 basis points, representing the Partnership's estimated borrowing rate if it were to finance future settlements.The asset and liability transfer values attributable to the Partnership's oil derivative instruments as of June 30, 2010 are based on (i) the contracted notional volumes, (ii) independent active NYMEX futures price quotes for WTI oil, (iii) the applicable credit-adjusted risk-free rate yield curve and (iv) the implied rate of volatility inherent in the collar contracts.The implied rates of volatility inherent in the Partnership's collar contracts were determined based on average volatility factors provided by certain independent brokers who are active in buying and selling oil options and were corroborated by market-quoted volatility factors. NGL derivatives.The Partnership's NGL derivatives are swap contracts for notional blended barrels of Mont Belvieu-posted-price NGLs.The asset and liability values attributable to the Partnership's NGL derivative instruments are based on (i) the contracted notional volumes, (ii) independent active market-quoted NGL component prices and (iii) the applicable credit-adjusted risk-free rate yield curve.NGL swap contracts are not as actively traded as oil and gas derivatives.Consequently, fair values determined on the basis of thinly traded price quotes may be less reliable fair value estimates than price quotes for more actively-traded commodities. Gas derivatives.The Partnership's gas derivatives are swap contracts for notional million British thermal units ("MMBtus") of gas contracted at various posted price indexes, including NYMEX Henry Hub ("HH") swap contracts coupled with basis swap contracts that convert the HH price index point to Permian Basin index prices.The asset and liability values attributable to the Partnership's gas derivative instruments are based on (i) the contracted notional volumes, (ii) independent active NYMEX futures price quotes for HH gas, (iii) independent active market-quoted forward gas index prices and (iv) the applicable credit-adjusted risk-free rate yield curve. Credit facility.The fair value of the Partnership's credit facility is based on (i) forecasted contractual interest and fee payments, (ii) forward active market-quoted LIBOR rate yield curves and (iii) the applicable credit-adjusted risk-free rate yield curve. 17 PIONEER SOUTHWEST ENERGY PARTNERS L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 (Unaudited) NOTE D.Income Taxes The Partnership's income tax provisions, which amounts were entirely attributable to the Texas Margin tax (which rate currently approximates one percent of the Partnership's taxable income apportioned to Texas), consisted of the following for the three and six months ended June 30, 2010 and 2009: Three Months Ended Six Months Ended June 30, June 30, (in thousands) Current provisions: U.S. state $ Deferred provision (benefit): U.S. state $ $ 23 $ $ The Partnership's deferred tax attributes represented noncurrent assets of $1.6 million and $2.0 million as of June 30, 2010 and December 31, 2009, respectively, and current liabilities of $86 thousand and $127 thousand as of June 30, 2010 and December 31, 2009, respectively.The Partnership is subject to a tax sharing agreement with Pioneer. Under this agreement, the Partnership will pay Pioneer for its share of state and local income and other taxes (currently only the Texas Margin tax) for which the Partnership's results are included in a combined or consolidated tax return filed by Pioneer. The Partnership's share of Texas Margin tax is determined based on a pro forma tax return prepared by including only the income, deductions, gains, losses and credits of the Partnership and computing the tax liability as if the Partnership filed a separate return. The Partnership applies the provisions of ASC Topic 740-10 "Income Taxes," which clarifies the accounting for uncertainty in income taxes recognized and prescribes a recognition threshold and measurement methodology for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. As of June 30, 2010, the Partnership had no material unrecognized tax benefits (as defined in ASC Topic 740-10). The Partnership does not expect to incur interest charges or penalties related to its tax positions, but if such charges or penalties are incurred, the Partnership's policy is to account for interest charges as interest expense and penalties as other expense in the consolidated statements of operations. 18 PIONEER SOUTHWEST ENERGY PARTNERS L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 (Unaudited) NOTE E.Asset Retirement Obligations The Partnership's asset retirement obligations primarily relate to the Partnership's portion of future plugging and abandonment of wells and related facilities. Market risk premiums associated with asset retirement obligations are estimated to represent a component of the Partnership's credit-adjusted risk-free rate that is employed in the calculations of asset retirement obligations.The Partnership has no assets that are legally restricted for purposes of settling asset retirement obligations.The following table summarizes the Partnership's asset retirement obligation transactions during the three and six months ended June 30, 2010 and 2009: Three Months Ended Six Months Ended June 30, June 30, (in thousands) Beginning asset retirement obligations $ Liabilities settled Net wells placed on production and changes in estimate 6 - 15 - Accretion of discount Ending asset retirement obligations $ NOTE F.Commitments and Contingencies The Partnership's title to a substantial portion of its properties is burdened by a volumetric production payment ("VPP") commitment of Pioneer. During April 2005, Pioneer entered into a volumetric production payment agreement, pursuant to which it sold 7.3 million barrels of oil equivalent ("MMBOE") of proved reserves in the Spraberry field. The VPP obligation required the delivery by Pioneer of specified quantities of gas through December 2007 and requires the delivery of specified quantities of oil through December 2010. Pioneer's VPP agreement represents limited-term overriding royalty interests in oil and gas reserves that: (i) entitle the purchaser to receive production volumes over a period of time from specific lease interests; (ii) do not bear any future production costs and capital expenditures associated with reserves; (iii) are nonrecourse to Pioneer (i.e., the purchaser's only recourse is to the assets acquired); (iv) transfer title of the assets to the purchaser; and (v) allow Pioneer or the Partnership, as the case may be, to retain the assets after the VPP's volumetric quantities have been delivered. Pioneer has agreed that production from its retained properties subject to the VPP will be utilized to meet the VPP obligation prior to utilization of production from the Partnership’s properties subject to the VPP. If any production from the interests in the properties that the Partnership owns is required to meet the VPP obligation, Pioneer has agreed that it will either (i) make a cash payment to the Partnership for the value of the production (computed by taking the volumes delivered to meet the VPP obligation times the price the Partnership would have received for the related volumes, plus any out-of-pocket expenses or other expenses or losses incurred by the Partnership in connection with the delivery of such volumes) required to meet the VPP obligation or (ii) deliver to the Partnership volumes equal to the volumes delivered pursuant to the VPP obligation. Accordingly, the VPP obligation is not expected to affect the liquidity of the Partnership. If Pioneer were to default in its obligation with respect to the Partnership's volumes to be delivered pursuant to the VPP obligation, the decrease in the Partnership's production would result in a decrease in the Partnership's cash available for distribution.During the six months ended June 30, 2010, oil production from Pioneer's retained interest in the properties subject to the VPP obligation was not adequate to meet the VPP obligation by 6 MBbls. Accordingly, 6 MBbls of the Partnership's production was utilized by Pioneer to meet VPP obligations for the six months ended June 30, 2010, and Pioneer delivered equal volumes of alternative oil production to the Partnership for the six months ended June 30, 2010. 19 PIONEER SOUTHWEST ENERGY PARTNERS L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 (Unaudited) NOTE G. Financial Derivative Instruments The Partnership utilizes commodity swap contracts, collar contracts and collar contracts with short puts to (i) reduce the impact on the Partnership's net cash provided by operating activities from the price volatility of the commodities the Partnership produces and sells and (ii) help sustain unitholder distributions.The Partnership does not enter into financial derivative instruments for speculative or trading purposes.The Partnership's production may also be sold under physical delivery contracts that effectively provide commodity price hedges.Because physical delivery contracts are not expected to be net cash settled, they are considered to be normal sales contracts and not derivative instruments.Therefore, physical delivery contracts are not recorded in the accompanying consolidated balance sheets as derivative assets or liabilities. On May 6, 2008, novation agreements were entered into among Pioneer, the Partnership and certain derivative instrument counterparties, which transferred Pioneer's rights and responsibilities under certain derivative instruments to the Partnership. As of May 6, 2008, the aggregate fair value of the derivative instruments novated to the Partnership represented a liability of $37.2 million. Changes in the fair values of the derivative instruments from May 6, 2008, to the extent that they were effective as hedges of the designated commodity price risk through January 31, 2009, are recorded in AOCI – Hedging and are being recognized in the Partnership's earnings as oil and gas revenues in the same periods as the forecasted sales occur.During the three and six months ended June 30, 2010, the Partnership settled derivative instruments that represented liabilities of $2.5 million and $5.0 million, respectively, on the date of novation.During the three and six months ended June 30, 2009, the Partnership settled derivative instruments that represented liabilities of $3.9 million and $7.8 million, respectively, on the date of novation. The following table provides the remaining scheduled settlements of the novated hedge liability, but excludes changes in the fair values of the derivative instruments subsequent to the novation date: Third Fourth Quarter Quarter (in thousands) Oil $ $ NGL Gas Total $ $ All derivative contracts are recorded in the Partnership's consolidated balance sheets at estimated fair value.Fair value is generally determined based on the credit-adjusted present value difference between the fixed contract price and the underlying market price at the determination date.Effective February1, 2009, the Partnership discontinued hedge accounting on all existing derivative instruments and since that date has accounted for derivative instruments under the mark-to-market accounting rules. In accordance with the mark-to-market accounting rules, the Partnership has recognized changes in the fair values of its derivative contracts since February 1, 2009 as derivative gains or losses in the earnings of the period in which they occurred. Changes in the fair value of effective cash flow hedges prior to the Partnership's discontinuance of hedge accounting on February1, 2009 were recorded as a component of AOCI – Hedging, which has been and will continue to be transferred to oil and gas revenues when the forecasted hedged transactions are recognized inearnings. Any ineffective portions of changes in the fair value of hedge derivatives prior to February1, 2009 was recorded in the earnings as derivative gains or losses of the periods of change. The ineffective portions were calculated as the difference between the change in fair value of the hedge derivative and the estimated change in cash flows from the item hedged.Cash inflows and outflows attributable to the Partnership's commodity 20 PIONEER SOUTHWEST ENERGY PARTNERS L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 (Unaudited) derivativesare included in net cash provided by operating activities in the Partnership's accompanying consolidated statements of cash flows for the six months ended June 30, 2010 and 2009. Oil prices.All material physical sales contracts governing the Partnership's oil production have been tied directly or indirectly to NYMEX prices.The following table sets forth the volumes in Bbls underlying the Partnership's outstanding oil derivative contracts and the weighted average NYMEX prices per Bbl for those contracts as of June 30, 2010: Third Fourth Year Ending December 31, Quarter Quarter Oil Derivatives: Swap contracts: Volume (Bbls per day) Price per Bbl $ Collar contracts: Volume (Bbls per day) - Price per Bbl: Ceiling $ - $ - $ $ - $ - Floor $ - $ - $ $ - $ - Collar contracts with short puts: Volume (Bbls per day) Price per Bbl: Ceiling $ Floor $ Short Put $ NGL prices.All material physical sales contracts governing the Partnership's NGL production have been tied directly or indirectly to Mont Belvieu-posted-prices.The following table sets forth the volumes in Bbls under outstanding NGL derivative contracts and the weighted average Mont Belvieu-posted-prices per Bbl for those contracts as of June 30, 2010: Third Fourth Year Ending December 31, Quarter Quarter NGL Derivatives: Swap contracts: Volume (Bbls per day) Price per Bbl $ 21 PIONEER SOUTHWEST ENERGY PARTNERS L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 (Unaudited) Gas prices.The Partnership employs a policy of entering into derivatives for a portion of its gas production based on the index price upon which the gas is actually sold in order to manage the basis risk between NYMEX prices and actual index prices, or based on NYMEX prices if NYMEX prices are highly correlated with the index price.The following table sets forth the volumes in million British thermal units ("MMBtus") under outstanding gas derivative contracts and the weighted average index prices per MMBtu for those contracts as of June 30, 2010: Third Fourth Year Ending December 31, Quarter Quarter Gas Derivatives: Swap contracts: Volume (MMBtus per day) Price per MMBtu $ Basis Swap contracts: Permian Basin index swaps - (MMBtu per day) - Price differential ($/MMBtu) $ $ $ - $ $ Tabular disclosures about derivative instruments. Effective February 1, 2009, the Partnership discontinued hedge accounting on all existing commodity derivative instruments, and since that date has accounted for derivative instruments under the mark-to-market accounting rules. Consequently, all of the Partnership’s commodity derivatives were non-hedge derivatives as of June 30, 2010 and December 31, 2009.The following tables provide tabular disclosures of the Partnership's commodity derivative instruments: Fair Value of Derivative Instruments as of June 30, 2010 Asset Derivatives (a) Liability Derivatives (a) Type Balance Sheet Location Fair Value Balance Sheet Location Fair Value (in thousands) (in thousands) Derivatives not designated as hedging instruments Commodity price derivatives Derivatives - current $ Derivatives - current $ Commodity price derivatives Derivatives - noncurrent Derivatives - noncurrent Total Derivatives $ $ Fair Value of Derivative Instruments as of December 31, 2009 Asset Derivatives (a) Liability Derivatives (a) Type Balance Sheet Location Fair Value Balance Sheet Location Fair Value (in thousands) (in thousands) Derivatives not designated as hedging instruments Commodity price derivatives Derivatives - current $ Derivatives - current $ Commodity price derivatives Derivatives - noncurrent Derivatives - noncurrent Total derivatives $ $ (a) Derivative assets and liabilities shown in the tables above are presented as gross assets and liabilities, without regard to master netting arrangements which are considered in the presentations of derivative assets and liabilities in the accompanying consolidated balance sheets. 22 PIONEER SOUTHWEST ENERGY PARTNERS L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 (Unaudited) Amount of Gain Recognized in AOCI on Effective Portion Three Months Ended Six Months Ended Derivatives in Cash Flow Hedging Relationships June 30, June 30, (in thousands) Commodity contracts $ - $ - $ - $ Location of Gain (Loss) Reclassified from AOCI into Earnings Amount of Gain Reclassified from AOCI into Earnings Three Months Ended Six Months Ended June 30, June 30, (in thousands) Oil and gas revenues $ Amount of Gain (Loss) Recognized in Earnings on Derivatives Derivatives Not Designated as Hedging Instruments Location of Gain (Loss) Recognized in Earnings on
